Case o-Llo-Oolicz-asSt bDoc42 Fileall/Ocilo Entered Li/Ocito 1471Lo0los

DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue

New York, NY 10158

212.557.7200

David H. Wander, Esq. (dhw@dhclegal.com)
Taylor D. Kopelan, Esq. (tdk@dhclegal.com)
Attorneys for Defendant

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

Case No. 13-74303 (AST)

 

 

In re:
Personal Communications Devices, LLC, ef al., Chapter 11
Debtors. (Jointly Administered)
Devices Liquidation Trust,
Plaintiff,
V.
M Seven System Limited, Adv. No. 15-08112 (AST)
Defendant.

 

STIPULATION TO EXTEND DEADLINES FOR
COMPLETION OF MEDIATION AND NON-EXPERT
FACT DISCOVERY

WHEREAS, on July 21, 2017 this Court entered a scheduling order, ECF No. 37
(“Scheduling Order”), pursuant to which, among other things: (1) the deadline to complete non-
expert fact discovery, excluding depositions of fact witnesses, was November 15, 2017; and (2)
mediation must be concluded by March 15, 2018;

WHEREAS, the deadlines contained in the Scheduling Order may be extended by

consent of the parties pursuant to stipulation, which stipulation needs to be filed with the Court;

633179v.1
Case o-Lo-Oolicz-asSt bDoc42 Fileagll/Ocilo Entered Li/Ocito 14i1Lolos

WHEREAS, on May 29, 2018 the parties filed a stipulation extending the deadline to
complete (a) non-expert fact discovery, excluding depositions of fact witnesses, to September 28,
2018; and (b) mediation to August 29, 2018; and

WHEREAS, the attorneys for the parties have continued to discuss this case, including
the defendant’s financial condition; and

WHEREAS, the parties are in the process of scheduling the mediation;

IT IS HEREBY STIPULATED & AGREED, by the undersigned, counsel for defendant
M Seven System Limited (“Defendant”), and plaintiff Devices Liquidation Trust (“Plaintiff”), that:

1. The deadline to complete non-expert fact discovery, excluding depositions of fact
witnesses, is extended to February 28, 2019;

2. Mediation must be concluded by January 31, 2019;

3. This stipulation may be signed in counterparts, and fax/email signatures on the within

stipulation may be deemed originals for all purposes.

Dated: New York, New York
November 1, 2018

Dated: New York, New York
November 1, 2018

DAVIDOFF, HUTCHER & CITRON, LLP ASK LLP

By: /s/ David H. Wander, Esq.

David H. Wander, Esq.
605 Third Avenue
New York, New York 10158
(212) 557-7200
dhw@dhclegal.com

Attorneys for Defendant

633179v.1

By: /s/ Marianna Udem, Esq.
Marianna Udem, Esq.

151 West 46th Street, 4th Floor

New York, NY 10036

(212) 267-7342

mudem@askllp.com

Attorneys for Plaintiff
